DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 06 November 2020, 06 November 2020, 12 February 2021, and 04 May 2021, were filed after the mailing date of the patent application on 06 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 06 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource pool monitoring unit” in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Claim 10 recites “the method previously further comprises” in the preamble of Claim 10, which renders the claim unclear because Examiner is unable to determine the meaning.  For the purpose of examination, Examiner will not interpret this language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 11, 12-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al. (US 20100167743 A1; hereinafter referred to as “Palanki”).
Regarding Claim 12, Palanki discloses a user equipment, comprising a processor and a storage device (¶100-101 & Fig. 11, Palanki discloses a device comprising a processor and memory where the memory stores code/instructions for execution by the processor), wherein the storage device stores processor-executable programs comprising: 
a first sending unit (¶92-94 & Fig. 11, Palanki discloses that a relay user equipment (UE) comprises a transmitter 1132) configured to send relay-related information used for determining a relay node to a network control node (¶37 & Fig. 2 (Step 4), Palanki discloses sending, by a relay user equipment (UE) 120-N of a plurality of candidate relay UEs, a pilot measurement for a client UE 130 where the pilot measurement is used to determine which candidate relay UE will be used to relay data from an evolved node B (eNB) 110 to the client UE); and 
a first receiving unit (¶92-94 & Fig. 11, Palanki discloses that a relay user equipment (UE) comprises a receiver 1136) configured to, when the user equipment is determined as a relay node, receive device-to-device communication relay configuration information sent by the network control node (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses receiving, by the relay UE 120-N from the eNB 110, an indication of a selected relay UE when the eNB selects the relay UE 120-N, from the plurality of relay UEs 120, to serve as a relay for the client UE).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 12.
Regarding Claim 13, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the relay-related information comprises: an indication that the user equipment supports device-to-device communication relay (¶37 & Fig. 2 (Step 4), Palanki discloses sending, by a relay user equipment (UE) 120-N of a plurality of candidate relay UEs, a pilot measurement for a client UE 130 when the pilot measurement is above a certain threshold.  Here, the candidate relay UE would be indicating that it is capable of supporting device-to-device relaying when the pilot measurement is above a threshold.  The non-reporting of the pilot measurement would be an indication of not being able to support device-to-device relaying).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 13.
Regarding Claim 17, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 17.
Regarding Claim 18, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication reception resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 18.
Regarding Claim 19, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission and reception resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 19.
Regarding Claim 9, Palanki discloses the method according to claim 1.
Palanki further discloses the network control node comprises: a base station and/or a network element having a ProSe function and/or other network elements executing a device-to-device communication relay selection function (¶37 & Fig. 2, Palanki discloses an evolved node B (eNB) having a capability to select a relay for using device-to-device (D2D) communication in order to relay information from the network to client UEs).
Regarding Claim 11, Palanki discloses the method according to claim 1.
Palanki further discloses the method further comprises: 
after the user equipment determined as the relay node receives the device-to-device communication relay configuration information sent by the network control node, executing, by the user equipment, activation and/or setup, release and/or deactivation or modification of a relay function of the determined relay node according to the device-to-device communication relay configuration information (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the received indication of a selected relay UE causes the activation or setup of a device-to-device connection between the relay UE and the client UE occur on time-frequency resource).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki in view of Ryu et al. (US 20160204847 A1; hereinafter referred to as “Ryu”).
Regarding Claim 3, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly discloses before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell.
Ryu teaches before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a location information that indicates a plurality of candidate relay UEs that can be used for reception and/or transmission to the remote UE); 
judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell (¶172-177, Ryu teaches determining, by a candidate relay, whether the link quality, or signal strength, between the UE-relay and the network is above a threshold), and 
sending the relay-related information to the network control node only when the relay threshold is satisfied (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB), wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (¶172-177, Ryu teaches that at least one of the threshold is a minimum link quality, or signal strength, of the backhaul link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palanki by requiring that before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 4, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly disclose before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell.
Ryu teaches before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE); 
judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell (¶172-177, Ryu teaches determining, by a candidate relay, whether the link quality, or signal strength, between the UE-relay and the network is above a threshold), and 
sending the relay-related information to the network control node only when the relay threshold is satisfied (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB), wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (¶172-177, Ryu teaches that at least one of the threshold is a minimum link quality, or signal strength, of the backhaul link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palanki by requiring that before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 3 and Claim 4.
Regarding Claim 10, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly disclose the method previously further comprises: receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information, and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information.
Ryu teaches receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE), and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palanki by receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information, and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 14, Palanki discloses the user equipment according to claim 12.
However, Palanki does not explicitly disclose wherein the user equipment further comprises: a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting.
Ryu teaches the user equipment further comprises: 
a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a location information that indicates a plurality of candidate relay UEs that can be used for reception and/or transmission to the remote UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palanki by requiring that the user equipment further comprises a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 15, Palanki discloses the user equipment according to claim 12.
However, Palanki the user equipment further comprises: a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting.
Ryu teaches the user equipment further comprises: a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Palanki by requiring that the user equipment further comprises a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 14 and Claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 9, 10, and 13 of U.S. Patent No. 10,334,563 (hereinafter referred to as “’563 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 12, Claim 9 of the ‘563 Patent discloses user equipment, comprising a processor and a storage device, wherein the storage device stores processor-executable programs (Claim 9 of the ‘563 Patent discloses a memory storing instructions and a processor, which, when executing the instructions in the memory) comprising: 
a first sending unit configured to send relay-related information used for determining a relay node to a network control node (Claim 9 of the ‘563 Patent discloses send relay-related information used for determining a relay node to a network control node); and 
a first receiving unit configured to, when the user equipment is determined as a relay node, receive device-to-device communication relay configuration information sent by the network control node (Claim 9 of the ‘563 Patent discloses receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 9 of the ‘563 Patent discloses the user equipment according to claim 12.
Claim 9 of the ‘563 Patent discloses the relay-related information comprises: an indication that the user equipment supports device-to-device communication relay (Claim 9 of the ‘563 Application discloses that the relay-related information comprises an indication that the user equipment supports device-to-device communication relay).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 13.
Regarding Claim 3, Claim 9 of the ‘563 Patent discloses the method according to claim 1.
Claim 9 of the ‘563 Patent discloses before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).
Regarding Claim 4, Claim 9 of the ‘563 Patent disclose the method according to claim 1.
Claim 9 of the ‘563 Patent discloses before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).
Regarding Claim 5, Claim 9 of the ‘563 Patent discloses the method according to claim 1.
Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool and relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).
Regarding Claim 17, Claim 9 of the ‘523 Patent discloses the user equipment according to claim 12.
Claim 3 of the ‘523 Patent discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission resource configuration (Claim 3 of the ‘523 Patent discloses the device-to-device communication relay configuration information further comprises relay node device-to-device communication transmission and/or reception resource configuration).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 9 of the ‘523 Patent discloses the user equipment according to claim 12.
Claim 3 of the ‘523 Patent discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication reception resource configuration (Claim 3 of the ‘523 Patent discloses the device-to-device communication relay configuration information further comprises relay node device-to-device communication transmission and/or reception resource configuration).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 9 of the ‘523 Patent discloses the user equipment according to claim 12.
Claim 3 of the ‘593 Patent discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission and reception resource configuration (Claim 3 of the ‘523 Patent discloses the device-to-device communication relay configuration information further comprises relay node device-to-device communication transmission and/or reception resource configuration).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 19.
Regarding Claim 9, Claim 9 of the ‘563 Patent discloses the method according to claim 1.
Claim 13 of the ‘563 Patent discloses the network control node comprises: a base station and/or a network element having a ProSe function and/or other network elements executing a device-to-device communication relay selection function (Claim 13 of the ‘563 Patent discloses a network control node capable of selecting a relay based upon receiving relay-related information).
Regarding Claim 10, Claim 9 of the method according to claim 1.
Claim 9 of the ‘563 Patent and Claim 10 of the ‘563 Patent further discloses the method previously further comprises: 
receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information (Claim 9 of the ‘563 Patent discloses receive request information, sent by the network control node, of the relay-related information or relay information, wherein, when the request information of the relay-related information or the relay information is received, the processor sends the relay-related information), and 
the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information (Claim 9 of the ‘563 Patent further discloses send relay-related information used for determining a relay node to a network control node).
Regarding Claim 11, Claim 9 of the ‘563 Patent discloses the method according to claim 1.
Claim 8 of the ‘563 Patent discloses the method further comprises: after the user equipment determined as the relay node receives the device-to-device communication relay configuration information sent by the network control node, executing, by the user equipment, activation and/or setup, release and/or deactivation or modification of a relay function of the determined relay node according to the device-to-device communication relay configuration information (Claim 8 of the ‘563 Patent discloses after the network control node sends the device-to-device communication relay configuration information to the user equipment selected as the relay node, executing, by the user equipment, activation and/or setup, release and/or deactivation or modification of a relay function of the determined relay node according to the device-to-device communication relay configuration information).
Regarding Claim 14, Claim 9 of the ‘563 Patent discloses the user equipment according to claim 12.
Claim 9 of the ‘563 Patent discloses the user equipment further comprises: a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).
Regarding Claim 15, Claim 9 of the ‘563 Patent discloses the user equipment according to claim 12.
Claim 9 of the ‘563 Patent further discloses the user equipment further comprises: a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).
Regarding Claim 16, Claim 9 of the ‘563 Patent discloses the user equipment according to claim 12.
Claim 9 of the ‘563 Patent further discloses the user equipment further comprises: a resource pool monitoring unit configured to receive a relay reception resource pool and relay threshold sent or preconfigured by the network control node through broadcasting (Claim 9 of the ‘563 Patent further discloses before the user equipment sends the relay-related information to the network control node, receive a relay reception resource pool and/or relay threshold information sent or preconfigured by the network control node through broadcasting; judge whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474